                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

TEDDY RAYMOND KENNEDY,                               )
                                                     )
                Plaintiff,                           )
                                                     )
         v.                                          )      No. 1:18-CV-147-ACL
                                                     )
J.P. CHASE MORTGAGE,                                 )
                                                     )
                Defendant.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of the file following pro se plaintiff’s filing of

his amended complaint. For the following reasons, the Court will dismiss plaintiff’s amended

complaint for lack of subject matter jurisdiction.

       On June 27, 2018, the Court issued a Memorandum and Order requiring plaintiff to show

cause why this action should not be dismissed for lack of subject matter jurisdiction. The Court

stated that plaintiff’s case, which initially alleged the law firm representing defendant J.P. Chase

Mortgage denied plaintiff mortgage assistance, did not allege violation of the Constitution, laws,

or treaties of the United States under 28 U.S.C. § 1331. Also, plaintiff had not alleged the parties

were citizens of different states and the amount in controversy exceeded $75,000. See ECF No.

5. In response to this Memorandum and Order, plaintiff filed an amended complaint.

       Plaintiff’s amended complaint is brought against only J.P. Chase Mortgage, and states

that this entity “kept on denying me mortgage assistance. Putting [my house in] and tak[ing] it

out of foreclosure each time giving me great anxiety followed up with depression since anxiety

was not being taken care of.” For relief, plaintiff seeks “possibly lower interest rate[,] take ex-

wife[’s] name o[ff] the loan also payment [current].”
       Because the complaint alleges no basis for federal question jurisdiction, if jurisdiction

exists at all it must be premised on diversity of citizenship. Plaintiff alleges defendant J.P. Chase

Mortgage is incorporated in the state of Ohio and has its principal place of business in the state

of Ohio. He alleges the amount in controversy is his mortgage balance of $85,502.70, an amount

that exceeds the $75,000.00 required by 28 U.S.C. § 1332(a). The facts alleged in the complaint,

however, do not support plaintiff’s belief that his damages are properly measured at such an

amount, or are sufficient to meet the amount in controversy requirement.

       Plaintiff’s allegations are based upon defendant denying him mortgage payment

assistance. Attached to plaintiff’s complaint is a reinstatement quote for his home loan dated

June 15, 2018. See ECF No. 6 at 10. The total reinstatement amount is $9,838.07, which is the

amount the defendant is seeking from plaintiff to bring his loan current. Though plaintiff points

to the $85,502.70 unpaid principal balance on his loan as being the amount in controversy,

plaintiff does not provide, and the Court cannot discern, any legal foundation for this amount

being in controversy. In his prayer for relief, plaintiff seeks a lower interest rate, his ex-wife’s

name off his loan, and damages for the “stress of the hoops [defendant] made me jump through.”

The Court cannot find any legal theory under which plaintiff would be entitled his entire unpaid

principal loan balance of $85,502.70 in damages from the bank.

       This deficiency in the amount in controversy previously led the Court to question

whether this suit substantially involves a dispute or controversy properly within its jurisdiction.

See ECF No. 5. “When a federal complaint alleges a sufficient amount in controversy to

establish diversity jurisdiction, but the opposing party or the court questions whether the amount

alleged is legitimate, the party invoking federal jurisdiction must prove the requisite amount by a

preponderance of the evidence.” State of Mo. ex rel. Pemiscot County, Mo. v. Western Sur. Co.,



                                                 2
51 F.3d 170, 173 (8th Cir. 1995) (citing McNutt v. General Motors Acceptance Corp., 298 U.S.

178, 189 (1936)). Plaintiff has already been given the opportunity to amend the complaint to

cure these deficiency, and he has not proven the requisite amount in controversy by a

preponderance of the evidence. For this reason, the Court will dismiss this case for lack of

subject matter jurisdiction.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel is DENIED as

moot. [ECF No. 3]

       An Order of Dismissal will accompany this Memorandum and Order.


       Dated this 12th day of October, 2018.



                                               STEPHEN N. LIMBAUGH, JR.
                                               UNITED STATES DISTRICT JUDGE




                                               3
